07/31/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                         July 31, 2018

           VICKY LYNN BALLARD v. NOAH THOMAS BALLARD

              Appeal from the General Sessions Court for Wilson County
                   No. 2016-DV-97 John Thomas Gwin, Judge
                       ___________________________________

                             No. M2018-01217-COA-R3-CV
                         ___________________________________


       This is an appeal from an Amended Final Decree of Divorce entered on November
15, 2017. Because the appellant did not file his notice of appeal within thirty days after
entry of the decree as required by Tenn. R. App. P. 4(a), we dismiss the appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

FRANK G. CLEMENT JR., P.J., M.S., ANDY D. BENNETT and RICHARD H. DINKINS, JJ.

Noah Thomas Ballard, Hermitage, Tennessee, pro se.

Abby Rose Rubenfeld, Nashville, Tennessee, for the appellee, Vicky Lynn Ballard.


                               MEMORANDUM OPINION1

        The appellee, Vicky Lynn Ballard, has filed a motion to dismiss this appeal for
failure to file a timely notice of appeal. Ms. Ballard asserts the trial court entered a Final
Decree of Divorce on November 2, 2017, and an Amended Final Decree of Divorce on
November 15, 2017. No post-judgment motions were filed. Under Tenn. R. App. P. 4(a),
a party must file a notice of appeal with the clerk of this court within thirty days after

       1
        Tenn. R. Ct. App. 10 states:
       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
entry of the final judgment. The appellant, Noah Thomas Ballard, was thus required to
file his notice of appeal on or before December 15, 2017. Mr. Ballard did not file his
notice of appeal until July 2, 2018, more than six months after entry of the Amended
Final Decree of Divorce.

        Mr. Ballard has responded to the motion to dismiss by sending a series of emails
to the clerk of this court. The Tennessee Rules of Appellate Procedure do not permit the
filing of responses by email. Nevertheless, the court has reviewed the emails and finds
that Mr. Ballard does not dispute the material dates set forth in the motion to dismiss or
otherwise demonstrate that his appeal was timely filed.

       The time limit for filing a notice of appeal is mandatory and jurisdictional. Albert
v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252, 255
(Tenn. 2003). This court can neither waive nor extend the time period. Tenn. R. App. P. 2
and 21(b); Flautt & Mann v. Council of City of Memphis, 285 S.W.3d 856, 869 (Tenn.
Ct. App. 2008); Jefferson v. Pneumo Serv. Corp. 699 S.W.2d 181, 184 (Tenn. Ct. App.
1985). The failure to file a timely notice of appeal deprives this court of jurisdiction to
hear the matter. Flautt & Mann v. Council of City of Memphis, 285 S.W.3d at 869.

      The appeal is hereby dismissed. The case is remanded to the trial court for further
proceedings consistent with this opinion. Noah Thomas Ballard is taxed with the costs for
which execution may issue.


                                                              PER CURIAM




                                           -2-